Citation Nr: 0733749	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  04-39 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
Type II.

2.  Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1970 to June 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which, inter alia, denied service 
connection for hypertension, herniated nucleus pulposus L4-L5 
and L5-S1 with radiculopathy to bilateral lower extremities 
(claimed as low back pain) and diabetes mellitus.  The 
veteran filed a timely notice of disagreement with these 
issues; however, in his April 2003 substantive appeal, he 
specified he wished to appeal only the issues of service 
connection for hypertension and diabetes mellitus.  As such, 
these are the only issues presently before the Board for 
appellate review.


FINDINGS OF FACT

1.  The veteran did not serve in the Republic of Vietnam.

2.  There is no competent medical evidence showing the 
veteran's diabetes mellitus Type II is related to service.

3.  There is no competent medical evidence showing the 
veteran's hypertension is related to service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus Type II was not incurred in, or 
aggravated by, active military service, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2007).    

2.  Hypertension was not incurred in, or aggravated by, 
active military service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309 (2007).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the present case, October 2001, December 2001 and July 
2003 letters satisfied notice requirements for elements (1), 
(2) and (3) above, but it is unclear from the record whether 
the veteran was explicitly asked to provide "any evidence in 
[his] possession that pertains" to his claim.  See 38 C.F.R. 
§ 3.159(b)(1).  Nevertheless, as a practical matter the Board 
finds that he has been notified of the need to provide such 
evidence, for the following reasons.  The October 2001 letter 
informed the veteran what additional information or evidence 
was needed to support his claim and requested that he tell VA 
about any other evidence he wanted VA to get for him.  The 
July 2003 letter stated that it was his responsibility to 
make sure that VA receives all requested records that are not 
in the possession of a federal government department or 
agency.  Under these circumstances, the Board is satisfied 
that the veteran has been adequately informed of the need to 
submit relevant evidence in his possession regarding his 
claims.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA's notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with this.  
However, in light of the Board's determination that the 
criteria for service connection have not been met, no 
effective date or disability rating will be assigned, so 
there can be no possibility of any prejudice to the claimant 
under the holding in Dingess, supra in deciding these issues.  

Neither the veteran nor his representative has alleged any 
prejudice with respect to the timing of any notification, nor 
has any been shown.  The Board finds that the purpose behind 
these notice requirements has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  

Service medical records, VA medical records, non-VA medical 
records and lay statements have been associated with the 
record.  VA has obtained, or made reasonable efforts to 
obtain, all evidence which might be relevant to the 
appellant's claim and VA has satisfied, to the extent 
possible, the duty to assist.  The Board is not aware of the 
existence of additional relevant evidence in connection with 
the appellant's claim.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).





Service Connection

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303.  In order to prevail in a claim for 
service connection there must be medical evidence of a 
current disability as established by a medical diagnosis; of 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and of a nexus 
between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303.  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  The Court has also held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992).

Service Connection - diabetes mellitus Type II

The veteran contends that he has diabetes mellitus Type II 
which began during service, and that it therefore should be 
service-connected.
 
Service medical records do not reflect treatment for or a 
diagnosis of diabetes mellitus Type II.  The Board notes that 
the veteran was evaluated by a Medical Evaluation Board 
convened to assess his shoulder disability and was found 
unfit for duty due to this disability, which is unrelated to 
the current claim.  His February 1985 Report of Medical 
Examination reflects no diagnosis of diabetes and, in fact, 
shows that the veteran denied a personal or family history of 
diabetes.  

The veteran submitted private medical records which show that 
in 1983 the veteran was diagnosed with diabetes mellitus Type 
2 and that he reported to the examiner that his father and 
grandfather had diabetes mellitus.  These private medical 
records show treatment of diabetes through 1989.

Upon his discharge from service, the veteran began receiving 
ongoing treatment from the VA.  These records are in the 
claims folder and show VA treatment beginning immediately 
after the veteran left service.  The first post-service VA 
medical record which shows a diagnosis of diabetes is in 
February 1991, when the veteran was diagnosed with non-
insulin dependent diabetes mellitus.  The veteran was 
diagnoses with diabetes mellitus Type II in November 1991.  
VA medical records show ongoing treatment for diabetes 
mellitus since that time.  

The Board acknowledges that the veteran has submitted private 
medical records which show a diagnosis of diabetes mellitus 
Type II in 1983, while the veteran was still in service.  
However, this is not reflected in the veteran's service 
medical records or his VA medical records in the claims file, 
which cover his time in service and the period immediately 
following his discharge.  In fact, at his separation 
examination, the veteran denied any personal or family 
history of diabetes.  His VA medical records show a diagnosis 
of non-insulin dependent diabetes mellitus in 1988, three 
years after leaving service, and a diagnosis of diabetes 
mellitus Type II in 1991.  While the veteran has submitted 
private medical records which show a diagnosis of diabetes 
mellitus Type II in 1983, the Board finds this evidence as 
not credible as the veteran himself denied that he had 
diabetes, and his service and VA medical records do not show 
a diagnosis of diabetes mellitus until February 1991.  Thus, 
the preponderance of the evidence is against service 
connection for diabetes mellitus Type II.  

The Board notes that the veteran's diabetes mellitus Type II 
would warrant service connection on a presumptive basis if 
the veteran had served in the Republic of Vietnam in the 
Vietnam war era, and his diabetes mellitus Type II had 
manifested to 10 percent or more any time after his 
separation from service.  38 C.F.R. § 3.307, 3.309.  However, 
the veteran's service records do not reflect that he served 
in Vietnam, and the veteran has submitted a statement 
confirming that he did not serve in Vietnam.  Therefore, 
service connection on a presumptive basis is not available to 
the veteran for diabetes mellitus Type II.

Based on the above, there is no competent medical evidence 
that supports the appellant's contention of an etiological 
relationship between his current diabetes mellitus Type II 
and active service.  Thus, the preponderance of the medical 
evidence is against service connection for diabetes mellitus 
Type II.  Accordingly, the service-connection claim for 
diabetes mellitus Type II is denied.  

Service Connection - hypertension

The veteran contends that he has hypertension which began in 
service, and that it therefore should be service-connected.
 
Service medical records do not reflect a diagnosis of 
hypertension.  A February 1972 medical record reflects the 
examiner's indication that the veteran should undergo a 
hypertensive evaluation.  However, there is no diagnosis of 
hypertension in the veteran's service medical records.   In 
his February 1985 Report of Medical Examination, there is a 
notation that the veteran had high blood pressure in the past 
but that it was not noted at the examination and had unknown 
etiology.  

A September 1988 VA medical record shows that the veteran had 
high blood pressure, and had a notation to follow up 
routinely on his blood pressure, but does not reflect a 
diagnosis of hypertension.  The first post-service medical 
record which shows a diagnosis of hypertension is in February 
1991.  VA treatment records reflect ongoing treatment for the 
veteran's hypertension since that time. 

While it is evident from the record that the veteran has a 
current diagnosis of hypertension, the evidence of record 
does not show that the veteran's hypertension is related to 
his time in service.  The Board recognizes that the veteran 
reports his hypertension began during service; however, his 
medical records do not show this to be the case.  The 
veteran's service medical records reflect an indication that 
a hypertensive workup should be completed and a notation in 
his exit examination that the veteran had high blood pressure 
in the past, but none of his service medical records reflect 
a diagnosis of hypertension, and in his exit examination 
report, the examiner noted that high blood pressure was not 
found at the time.  In the absence of in-service treatment 
and competent medical evidence linking a disorder to service, 
additional development is not warranted.  See Wells, supra.  
The Board notes that hypertension is considered a chronic 
condition which would warrant service connection if 
manifested to a compensable degree within one year after 
leaving service.  38 C.F.R. §§ 3.307, 3.309.  However, 
private and VA medical records showing treatment in the year 
after he left service are part of the record, and there is no 
diagnosis of or treatment or hypertension noted in these 
records within a year after the veteran was discharged in 
June 1985.  

Based on the above, there is no competent medical evidence 
that supports the appellant's contention of an etiological 
relationship between his current diagnosis of hypertension 
and active service.  Thus, the preponderance of the medical 
evidence is against service connection for hypertension.  
Accordingly, the service-connection claim for hypertension is 
denied.  

The veteran has claimed that these conditions are each 
related to service.  In terms of the veteran's own 
statements, he, as a layperson, with no apparent medical 
expertise or training, is not competent to comment on the 
presence or etiology of a medical disorder.  Rather, medical 
evidence is needed to that effect.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Since the preponderance 
of the evidence is against each of these claims, the benefit 
of the doubt doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).







ORDER

Service connection for diabetes mellitus Type II is denied.

Service connection for hypertension is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)




 Department of Veterans Affairs


